Proceeding pursuant to CPLR article 78 to review a determination of the president of the respondent New York City Transit Authority, dated May 12, 1983, which, after a hearing, sustained charges of misconduct and/or incompetence which had been filed against the petitioner and ordered that he be dismissed from his position as a bus operator. 11 Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. 11 The determination is supported by substantial evidence appearing on the record considered as a whole and is neither arbitrary nor capricious. We have considered the petitioner’s remaining contentions and find them to be without merit (see Matter of Eagle v Paterson, 57 NY2d 831; 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.